Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed May 25, 2022 has been entered. Claims 10-12 and 14-17 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Babin et al (US 2003/0082266) in view of Shaull et al (US 2019/0293039), further in view of Peters et al. (US 3,253,302) and Gellert (US 5,206,040). 
Regarding claim 10, Babin teaches, as illustrated in Figs. 1, 24 and 31-32, a nozzle tip (i.e. in another alternate embodiment nozzle tip of Fig. 24, tip 1076 is a two channel tip in which melt duct 1040 terminates in two outlets 1110a and 1110b, [0112]) for dispensing flowable materials/resin (i.e. heated melt. [0099], lines 3-4) within a mold. The nozzle tip includes a nozzle body (i.e. an upper part of tip 1076, [0100], line 2) in communication with a tip portion (i.e. a lower part of tip 1076, as shown in Fig. 24 and 32). The nozzle body includes a single interior central flow channel (i.e. a melt duct 1040. [0099], line 5) having a longitudinal axis (Fig. 1, item 22), a periphery (see label of the periphery in attached annotated Figure I) and a terminal end portion (see label of the terminal end portion in attached annotated Figure I). As shown in Figs. 24 and 32, the central flow channel 1040 is in commutation with a plurality of spaced-apart exiting flow channels (i.e. two outlets 1110a and 1110b, [0112]). Each exiting flow channel has an inlet (see Fig. 32) and a port (i.e. an outlet). As shown in Fig. 32, each inlet is communicating with the central flow channel at a location immediately adjacent the terminal end portion (as shown in attached annotated Figure I) in the nozzle body in a manner free of obstruction (as shown in Fig. 32 or Fig. 31C) and each port or hole being free of obstruction and directly contacting an outer surface (Fig. 32, item 1110a or 1110b) of the nozzle body and the mold cavity (Fig. 24, item 1046). As illustrated in the Annotated Figure I, each exiting flow channel (2 channels in total as illustrated in Fig. 32) defines a path between the central flow channel and the outer surface of the tip portion (or the nozzle body) and each path extending outward from the periphery of the central channel, configured to eliminate dead zones within the interior flow channel and maintaining an area within the interior flow channel free of the dead zones. 
Babin discloses that, as illustrated in Fig. 31c (also see attached annotated Figure I below), each exiting flow channel (see label of exiting flow channel in attached annotated Figure I) defines a path starting at the terminal end portion (see label of terminal end portion in attached annotated Figure I) of the central flow channel (Fig. 32, item 40) and exiting from the outer surface of the nozzle body (as shown in Fig. 31c). 
In the same field of endeavor, swirl injector plunger, Shaull discloses that, as illustrated in Figs. 8A-8C, fluid delivery passage 30 includes swirl passages 36d which extend helically in a radially outward direction relative to longitudinal axis L from an inlet opening 40d fluidly coupled to longitudinal passage 32. Inlet opening 40d has a first diameter and an outlet opening 38d of swirl passage 36d has a second diameter ([0063]).
However, Babin does not disclose that each path does not intersect with the longitudinal axis of the central flow channel.  
In the same field of endeavor, injection molding, as illustrated in Figs. 9A-9C, Shaull discloses that, each inlet of the exiting flow channels is located immediately adjacent the terminal end portion of the central flow channel (fluid delivery passage 32) and the straight path 36e (Figs. 9A-9C, item 36e) defining as a secant does not intersect with the longitudinal axis (Fig. 9A, item L) of the central flow channel (Fig. 9A, item 32). This type of arrangement will eliminate dead zones within the interior flow channel and the mold and maintaining an area within the interior flow channel and the mold free of the dead zones.
However, Babin does not explicitly disclose each exiting flow channel extending away from the central flow channel on a horizontal plane perpendicular to the longitudinal axis.
Shaull discloses that, as illustrated in Figs. 12-14, tip 128 may include a plurality of swirl passages 36h about its outer surface which are fluidly couple to longitudinal passage 32 and/or horizontal passages 34 ([0069], lines 1-4). Thus, Shaull discloses that, as one portion fluidly coupled with the plurality of swirl passages 36h, the horizontal passages 34 are extending away from the central flow channel (i.e., the longitudinal passage 32) on a horizontal plane perpendicular to the longitudinal axis of the central flow channel.  
It would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Babin and Shaull and to have utilized exiting flow channels located on a horizontal plane perpendicular to the longitudinal axis of the nozzle tip with paths as claimed in the nozzle tip of Babin, as suggested by Shaull, for the purpose of increasing the velocity of the material being processed through the nozzle tip of Babin without requiring the use of high pressure or additional components.
Shaull individually teaches flow channels and flow channels on a plane perpendicular to the longitudinal axis. Each of these configurations is utilized to increase velocity. Combining each of these embodiments into one configuration logically flows from their having been individually taught in the prior art as being known for achieving the same purpose.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Babin to incorporate the teachings of Shaull to provide a flow path between the central flow channel and the outer surface of the branching portion without intersecting with the longitudinal axis of the central flow channel and having the inlet of the exiting flow channel being immediately adjacent to the terminal end portion of the central flow channel for eliminate dead zone inside the central flow channel. Doing so would be possible to provide any type of fluid injector configured to deliver a plurality of fluids (e.g., fuel, water, urea, acid, etc.) to another component, as recognized by Shaull ([0057]). 
However, Babin does not explicitly disclose that the terminal end portion (see label of the terminal end portion in attached annotated Figure I) comprising a branching portion having an apex with an angle tapering away from the flow of the resin. In the same field of endeavor, nozzle for the injection molding, Peters discloses that, as illustrated in Figs. 1 and 6, the terminal end portion (as shown) comprises a branching portion having an apex (Fig. 1, item 15 (the strainer or breaker plate (col. 2, line 27))) with an angle (as shown) tapering away from the flow of the resin (as shown in Fig. 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Babin to incorporate the teachings of Peters to provide the terminal end portion (see label of the terminal end portion in attached annotated Figure I) comprising a branching portion having an apex with an angle tapering away from the flow of the resin. Doing so would be possible to increase production rates or a drastic reduction in power and heating requirement, as recognized by Peters (col. 2, lines 60-70). 
However, both Babin and Peters do not explicitly disclose that the terminal end portion comprising a branching portion having an apex with an obtuse angle tapering away from the flow of the resin. In the same field of endeavor, injection molding, Gellert discloses that, as illustrated in Figs. 1-3, there is a blunt end (Fig. 2, item 68) of the apex of the branching portion of the terminal end portion. In other word, Gellert discloses the terminal end portion comprising a branching portion having an apex with an obtuse angle tapering away from the flow of the resin.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Babin and Peters to incorporate the teachings of Gellert to provide the terminal end portion (see label of the terminal end portion in attached annotated Figure I) comprising a branching portion having an apex with an obtuse angle tapering away from the flow of the resin. Doing so would be possible to avoid dead spots and minimize turbulence in the melt which flows between them around the hot tip shaft 54, as recognized by Gellert (col. 4, lines 1-48). 

    PNG
    media_image1.png
    529
    391
    media_image1.png
    Greyscale

Annotated Figure I (Based on Fig. 31C in the teachings of Babin)
Regarding claims 11 and 12, Babin teaches that, as illustrated in Fig. 32, in the nozzle tip the inlets are spaced a part around a terminal end of the central flow channel 1040 (in the Fig. 32) and the ports are spaced apart on the outer surface of the nozzle body. As shown in Fig. 32, the ports (i.e. the outlets 1110a and 1110b, [0112]) are located at equal distance from the nozzle body. Each port contacts the nozzle body as shown in Fig. 32.
Regarding claim 14, Babin teaches that, as illustrated in Fig. 32, in the nozzle tip a terminal end of the central flow channel 1040 (i.e. a melt duct 1040. [0099], line 5) decreases in circumference to communicate with a base of the exiting flow channel. Still shown in Fig. 32, the central flow channel has an arcing surface (i.e. a conical surface) at the terminal end. 
Regarding claim 15, Babin discloses that, in the nozzle tip each port is disposed on the outer surface of the tip portion. Babin discloses that, as illustrated in Fig. 32, the ports (i.e. 1110a and 1110b) are located closer to the nozzle body (i.e. the upper part of tip 1076) than to an apex of the tip end. 
Regarding claim 16, Babin discloses that, as illustrated in Fig. 32, the inlets (two) of the exiting flow channels are uniformly spaced apart around the nozzle body; the ports of the exiting flow channels are uniformly spaced apart on the outer surface of the tip end. A line (e.g. a perimeter of each port or hole on the outer surface of the tip end) defined by each exiting flow channel does not intersect the longitudinal axis of an exiting flow channel (as shown in Fig. 32).   
Regarding claim 17, Babin teaches that, as illustrated in the Annotated Figure I (also see Fig. 32 in the teachings of Babin), the exiting flow channels extending away from a longitudinal axis of the central flow channel, and the exiting flow channels extending away from the nozzle body as well.
Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered. 
In response to applicant’s arguments (as amended) in claim 10 that Shaull explicitly states that swirl passages extend at an angle to the longitudinal axis, it is not persuasive. Shaull does not exclude if the angle is 90 degrees like being illustrated in Fig. 9C. However, for further consideration, the new ground rejection based on Shaull is rendered in this office action. 
Shaull discloses that, as illustrated in Figs. 12-14, tip 128 may include a plurality of swirl passages 36h about its outer surface which are fluidly coupled to longitudinal passage 32 and/or horizontal passages 34 ([0069], lines 1-4). Thus, Shaull discloses that, as one portion fluidly coupled with the plurality of swirl passages 36h, the horizontal passages 34 are extending away from the central flow channel (i.e., the longitudinal passage 32) on a horizontal plane perpendicular to the longitudinal axis of the central flow channel.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741